Citation Nr: 0420875	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pulmonary 
emphysema, claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for genitourinary 
disability, claimed as secondary to exposure to lead-based 
paint.

3.  Entitlement to service connection for a liver disability, 
claimed as secondary to exposure to lead-based paint.

4.  Entitlement to service connection for short-term memory 
loss with a learning disability, claimed as secondary to 
exposure to lead-based paint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning 
these claims.


REMAND

I.  Service Connection for Pulmonary Emphysema, Claimed as 
Secondary to Asbestos Exposure

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's Office 
of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).

At the outset, the Board notes that the RO must determine 
whether any additional development is required to confirm the 
veteran's pre-service, in-service and post-service exposure 
to asbestos. See VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (M21-1). When all 
necessary development has been completed, the RO must obtain 
a medical opinion to confirm whether the veteran manifests 
asbestosis and, if so, whether there is any association of 
such disease to in-service event(s).  

In statements, the veteran has alleged that his pulmonary 
disorder, diagnosed as chronic pulmonary emphysema, is 
attributable to exposure to asbestos in service while serving 
aboard the U.S.S. Boxer.  He also provided information 
regarding inservice asbestos exposure in a January 2003 reply 
to the RO's request for such information.  

The Board notes that service personnel records show that the 
veteran served aboard the U.S.S. Boxer for most of his active 
duty.  However, the RO has not made a determination regarding 
whether the veteran has ever been exposed to asbestos or 
whether there is a relationship between such asbestos 
exposure and the veteran's chronic pulmonary emphysema.  The 
RO must make these determinations prior to resolution of this 
claim.  

II.  Service Connection Claims Based on Exposure to Lead-
Based Paint

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The veteran has not been afforded an examination to resolve 
the issue of whether any current claimed genitourinary 
disability, liver disability, or disability manifested by 
short-term memory loss with a learning disability, was caused 
by putative inservice exposure to lead-based paint.  
Therefore, the veteran should be afforded such examinations.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a pulmonary disorder, 
genitourinary disorder, liver disorder, 
or disorder manifested by short-term 
memory loss with a learning disability 
that are not currently on file.  

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  The RO must determine whether any 
additional development is required to 
confirm the veteran's pre-service, in-
service and post-service exposure to 
asbestos per M21-1, part VI, para. 7.21.

4.  After the above development has been 
completed, schedule the veteran for a VA 
respiratory examination to determine the 
current nature and etiology of any 
respiratory diagnosis.  Send the claims 
folder, as well as a copy of this Remand, 
to the examiner or examiners for a review 
of the veteran's pertinent medical 
history.  All indicated tests should be 
performed and those reports should be 
incorporated into the examination and 
associated with the claims file.

Specifically, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that the diagnosed pulmonary disorder(s) 
is etiologically related to the veteran's 
military service to include in-service 
exposure to asbestos, if such exposure is 
found.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

5.  After the above development has been 
completed, the veteran also should be 
afforded appropriate VA examinations to 
determine the nature and extent of his 
genitourinary disorder, liver disorder, 
and disorder manifested by short-term 
memory loss with a learning disability, 
if any.  Send the claims folder, as well 
as a copy of this Remand, to the examiner 
or examiners for a review of the 
veteran's pertinent medical history.  
All indicated tests should be performed 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

Specifically, the examiner(s) should 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that any diagnosed disorder(s) is 
etiologically related to the veteran's 
military service to include in-service 
exposure to lead, if such exposure is 
found.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration. 

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



